NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


PETER A. ALBERT and KAREN P.                  )
ALBERT,                                       )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D18-1291
                                              )
ABS REO TRUST, II,,                           )
                                              )
             Appellee.                        )
                                              )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Highlands
County; Larry Helms, Judge.

Scott R. LeConey of Ables, Craig &
LeConey, PLC, Sebring, for Appellants.

Sarah T. Weitz of Weitz & Schwartz, P.A.,
Fort Lauderdale, for Appellee.




PER CURIAM.


             Affirmed.



VILLANTI, LUCAS, and SALARIO, JJ., Concur.